Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between
DESTINATION MATERNITY CORPORATION (the “Company”) and DAVID STERN
(the “Executive”).

WHEREAS, the parties wish to enter into this Agreement to memorialize the terms
of Executive’s employment by the Company.

NOW, THEREFORE, in consideration of the foregoing and intending to be bound
hereby, the parties agree as follows:

1. Duration of Agreement. This Agreement is effective on the date it is fully
executed and has no specific expiration date. Unless terminated by agreement of
the parties, this Agreement will govern Executive’s continued employment by the
Company until that employment ceases.

2. Title; Duties. Executive will be employed as the Company’s Executive Vice
President & Chief Financial Officer, reporting directly to the Company’s Chief
Executive Officer (the “CEO”) or as otherwise directed by the Company’s Board of
Directors (the “Board”). Executive will devote his best efforts and
substantially all of his business time and services to the Company and its
affiliates to perform such duties as may be customarily incident to his position
and as may reasonably be assigned to him from time to time. Executive will not,
in any capacity, engage in other business activities or perform services for any
other individual, firm or corporation without the prior written consent of the
Company; provided, however, that without such consent, Executive may engage in
charitable, public service and personal investment activities, and may continue
to serve on the boards of Beck Suppliers, Inc. and Camp Ockanickon, so long as
in each case such activities do not in any respect interfere with Executive’s
performance of his duties and obligations hereunder.

3. Place of Performance. Executive will perform his services hereunder at the
principal executive offices of the Company in Moorestown, New Jersey; provided,
however, that Executive may be required to travel from time to time for business
purposes.

4. Compensation and Indemnification.

4.1. Base Salary. Executive’s annual salary will be $405,000 (the “Base
Salary”), paid in accordance with the Company’s payroll practices as in effect
from time to time. The Base Salary will be reviewed annually by the Compensation
Committee of the Board (the “Committee”).

4.2. Annual Bonuses.

4.2.1. For each fiscal year ending during his employment, Executive will be
eligible to earn an annual performance bonus. The target amount of that bonus
will be 60% of Executive’s Base Salary for the applicable fiscal year and will
be pro-rated for the fiscal year already in progress at the time of Executive’s
commencement of employment (the “Target Bonus”). The performance period for this
bonus opportunity may be segmented into such shorter periods as the Committee
may determine in its reasonable discretion, provided the aggregate bonus
opportunities (at target) for the applicable fiscal year are at least equal to
the Target Bonus. The actual bonus payable with respect to any performance
period will be determined by the Committee, based on the achievement of
corporate and individual performance objectives established for the applicable
period. Any bonus payable under this paragraph will be paid as soon as
administratively practicable following the end of the applicable performance
period, but in no event later than 2 1⁄2 months after the end of the fiscal year
that includes the last day of the applicable performance period, and except as
otherwise provided in Section 5.1.2, will only be paid if Executive remains
continuously employed by the Company through the actual bonus payment date.



--------------------------------------------------------------------------------

4.2.2. For purposes of determining any bonus payable to Executive, the
measurement of corporate and individual performance will be performed by the
Committee in good faith. From time to time, to the extent consistent with the
requirements for exemption from the deductibility limitation of Section 162(m)
of the Internal Revenue Code (the “Code”) (if such exemption is intended to be
applicable), the Committee may in its sole discretion make adjustments to
corporate or individual performance goals, so that required departures from the
Company’s operating budget, changes in accounting principles, acquisitions,
dispositions, mergers, consolidations and other corporate transactions, and
other factors influencing the achievement or calculation of such goals do not
affect the operation of this Section 4.2 in a manner inconsistent with its
intended purposes.

4.2.3. The Committee may choose to provide Executive’s performance bonus
opportunity through the Company’s Management Incentive Program, in which case
such bonus opportunity will be subject to the additional terms and conditions
therein contained.

4.3. Inducement Awards. Upon commencement of his employment, Executive will
receive equity incentive awards with a grant date fair value of approximately
$350,000, which fair value will be allocated 50% to a non-qualified stock
option, 25% to restricted stock and 25% to a performance-based restricted stock
unit. The non-qualified stock option and restrictive stock award will each vest
in four equal annual installments, subject to full acceleration upon a “change
in control” of the Company (as defined in the Company’s Amended and Restated
2005 Equity Incentive Plan), provided in each case that Executive has remained
in continuous service with the Company through the applicable vesting date or
event. The other terms of these awards will be substantially similar to the
terms of the Company’s standard award agreements for these types of awards, as
currently on file with the SEC as exhibits to the Company’s periodic financial
disclosures, provided that Executive’s awards may be made as non-plan grants
under Nasdaq Listing Rule 5635(c)(4).

4.4. Future Equity Awards. Executive will be eligible to receive additional
equity awards in the future when annual grants are issued to other senior
executives of the Company generally, and at such other times as may be
determined by the Board or Committee.

4.5. Paid Time Off. Executive will be entitled to three weeks of paid time off
each year, in addition to sick leave, personal days and holidays in accordance
with Company policies in effect from time to time. The accrual, usage, carryover
and expiration of such paid time off will be subject to the policies of the
Company, as in effect from time to time.

4.6. Indemnification. During his employment and thereafter, the Company agrees
to indemnify and hold Executive harmless in connection with actual, potential or
threatened actions or investigations related to Executive’s services for, or
employment by, the Company and/or its subsidiaries in the same manner as other
officers and directors to the fullest extent provided in the Company’s
by-laws and to be covered by D&O insurance to the maximum extent and length of
coverage of any other officer or director of Company.

4.7. Automobile Reimbursement. During the term of Executive’s employment
hereunder, the Company will reimburse the Executive for automobile related
expenses not to exceed $1,000 per month.

4.8. Legal Fees. The Company will reimburse Executive for up to $10,000 for the
reasonable legal fees incurred in connection with the negotiation of this
Agreement and related agreements and obligations. Such reimbursement will be
made within 60 days following Executive’s commencement of employment and will be
subject to Executive’s delivery of appropriate documentation of these expenses.

 

-2-



--------------------------------------------------------------------------------

5. Termination. Upon any cessation of his employment with the Company, Executive
will be entitled only to such compensation and benefits as described in this
Section 5. Upon any cessation of his employment for any reason, unless otherwise
requested by the Company, Executive agrees to resign immediately from all
officer and director positions he then holds with the Company and its
affiliates.

5.1. Termination without Cause or for Good Reason. If Executive’s employment by
the Company ceases due to a termination by the Company without Cause (as defined
below) or a resignation by Executive for Good Reason (as defined below),
Executive will be entitled to:

5.1.1. payment of all accrued and unpaid Base Salary through the date of such
cessation;

5.1.2. payment of any performance bonus otherwise payable (but for the cessation
of Executive’s employment) with respect to a performance period ended prior to
the cessation of Executive’s employment;

5.1.3. payment of a pro-rata performance bonus for the bonus performance period
in which termination occurs, determined and paid in the same manner and at the
same time as the Executive’s performance bonus would otherwise have been
determined and paid for the applicable performance period, but for the
termination. Such performance bonus will be pro-rated based on the number of
days of the applicable performance period transpired prior to the date of
termination relative to the total number of days contained in the applicable
performance period;

5.1.4. monthly severance payments equal to one-twelfth of Executive’s Base
Salary for a period equal to 12 months; and

5.1.5. waiver of the applicable premium otherwise payable for COBRA continuation
coverage for Executive (and, to the extent covered immediately prior to the date
of such cessation, his eligible dependents) for a period equal to 12 months.

Except as otherwise provided in this Section 5.1, all compensation and benefits
will cease at the time of such cessation and the Company will have no further
liability or obligation by reason of such cessation. The payments and benefits
described in this Section 5.1 are in lieu of, and not in addition to, any other
severance arrangement maintained by the Company. Notwithstanding any provision
of this Agreement, the payments and benefits described in Section 5.1 are
conditioned on Executive’s execution and delivery to the Company, within 45 days
following his cessation of employment, of a general release of claims against
the Company and its affiliates in such form as the Company may reasonably
require (the “Release”). Subject to Section 5.4, below, and provided the Release
is not revoked, the severance benefits described herein will begin to be paid or
provided (x) 15 days after the Release has been delivered, if the 60-day period
following the cessation of employment does not straddle two calendar years; or
(y) the later of 15 days after the Release has been delivered or the first
regularly scheduled payroll date in the calendar year following the cessation of
employment, if the 60-day period following such cessation straddles two calendar
years.

5.2. Termination Following a Change in Control. For cessations of employment
described in Section 5.1 that occur during the two year period following a
Change in Control, (i) the reference in Section 5.1.4 to “12 months” will be
replaced with a reference to “24 months,” (ii) the reference in Section 5.1.5 to
“12 months” will be replaced with a reference to “18 months,” and
(iii) Executive will in that case be entitled to an additional severance benefit
equal to 60% of his Base

 

-3-



--------------------------------------------------------------------------------

Salary, which amount will be divided into substantially equal monthly
installments and paid over the salary continuation period described above in
Section 5.1.4, as modified by Section 5.2(i). For avoidance of doubt, the
payment of these enhanced severance benefits is subject to the release
requirements described at the end of Section 5.1.

5.3. Other Terminations. If Executive’s employment with the Company ceases for
any reason other than as described in Section 5.1, above (including but not
limited to termination (a) by the Company for Cause, (b) as a result of
Executive’s death, (c) as a result of Executive’s disability or (d) by Executive
without Good Reason), then the Company’s obligation to Executive will be limited
solely to the payment of accrued and unpaid Base Salary through the date of such
cessation. All compensation and benefits will cease at the time of such
cessation and, except as otherwise provided by COBRA, the Company will have no
further liability or obligation by reason of such termination. The foregoing
will not be construed to limit Executive’s right to payment or reimbursement for
claims incurred prior to the date of such termination under any insurance
contract funding an employee benefit plan, policy or arrangement of the Company
in accordance with the terms of such insurance contract.

5.4. Compliance with Section 409A.

5.4.1. If the termination giving rise to the payments described in Section 5.1
is not a “Separation from Service” within the meaning of Treas. Reg.
§ 1.409A-1(h)(1) (or any successor provision), then the amounts otherwise
payable pursuant to that section will instead be deferred without interest and
will not be paid until Executive experiences a Separation from Service.
In addition, to the extent compliance with the requirements of Treas. Reg.
§ 1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Code to payments due
to Executive upon or following his Separation from Service, then notwithstanding
any other provision of this Agreement (or any otherwise applicable plan, policy,
agreement or arrangement), any such payments that are otherwise due within six
months following Executive’s Separation from Service (taking into account the
preceding sentence of this paragraph) will be deferred without interest and paid
to Executive in a lump sum immediately following that six-month period.
This paragraph should not be construed to prevent the application of Treas. Reg.
§ 1.409A-1(b)(9)(iii)(or any successor provision) to amounts payable hereunder.
For purposes of the application of Treas. Reg. § 1.409A-1(b)(4)(or any successor
provision), each payment in a series of payments will be deemed a separate
payment.

5.4.2. Notwithstanding anything in this Agreement to the contrary, to the extent
an expense, reimbursement or in-kind benefit provided to Executive pursuant to
this Agreement or otherwise constitutes a “deferral of compensation” within the
meaning of Section 409A of the Code (a) the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive during any calendar
year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to the Executive in any other calendar year,
(b) the reimbursements for expenses for which the Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred, and
(c) the right to payment or reimbursement or in-kind benefits hereunder may not
be liquidated or exchanged for any other benefit.

5.5. Compliance with Section 280G. If any payment or benefit due to Executive
from the Company or its subsidiaries or affiliates, whether under this Agreement
or otherwise, would (if paid or provided) constitute an Parachute Payment
(as defined below), then notwithstanding any other provision of this Agreement
or any other commitment of the Company, that payment or benefit will be limited
to the minimum extent necessary to ensure that no portion thereof will fail to
be tax-deductible to the Company by reason of Section 280G of the Code; provided
that such reduction shall only apply if the aggregate after-tax value of the
Parachute Payments retained by Executive (after giving effect to such reduction)
is greater than the aggregate after-tax value (after giving effect to the excise
tax imposed by

 

-4-



--------------------------------------------------------------------------------

Section 4999 of the Code) of the Parachute Payments to Executive without any
such reduction. The determination as to whether and to what extent payments and
benefits under this Agreement or otherwise are required to be reduced in
accordance with this paragraph will be made at the expense of the Company by an
independent expert selected by the Company. If multiple payments or benefits are
subject to reduction under this paragraph, such payments or benefits will be
reduced in the order that maximizes Executive’s economic position (as determined
by such independent expert). If there has been any underpayment or overpayment
under this Agreement or otherwise as determined by the independent expert
(whether at the time of initial determination or subsequently upon IRS audit),
the amount of such underpayment or overpayment shall forthwith be paid to
Executive or refunded to the Company, as the case may be.

5.6. Definitions. For purposes of this Agreement:

5.6.1. “Cause” means: (a) conviction of, or the entry of a plea of guilty or no
contest to, a crime, other than a minor traffic offense; (b) alcohol abuse or
use of controlled drugs (other than in accordance with a physician’s
prescription); (c) willful misconduct or gross negligence in the course of
employment; (d) material breach of any published Company policy, including
(without limitation) the Company’s ethics guidelines, insider trading policies
or policies regarding employment practices; (e) material breach of any agreement
with or duty owed to the Company or any of its affiliates; or (f) refusal to
perform the lawful and reasonable directives of a supervisor. For avoidance of
doubt, a separation from service that occurs as a result of a condition
entitling the Executive to benefits under any Company sponsored or funded long
term disability arrangement will not constitute a termination “without Cause.”

5.6.2. “Change in Control” means the first to occur of any of the events
described in Section 1(f) of the Company’s 2005 Equity Incentive Plan (or any
successor provision). Notwithstanding the foregoing, a Change in Control will
not be deemed to have occurred unless such event would also be a Change in
Control under Section 409A of the Code.

5.6.3. “Conflicting Product” means any product, process or service which is the
same as, similar to or competitive with any Company product (which includes
third-party products that are distributed by Company), process, or service.
Conflicting Products include, but are not limited to, maternity and nursing
apparel and related accessories.

5.6.4. “Good Reason” means any of the following, without the Executive’s prior
consent: (a) a material, adverse change in title, authority or duties (including
the assignment of duties materially inconsistent with the Executive’s position);
(b) a reduction in Base Salary or bonus opportunity (described in
Section 4.2.1); or (c) a relocation of the Executive’s principal worksite more
than 50 miles. However, none of the foregoing events or conditions will
constitute Good Reason unless the Executive provides the Company with written
objection to the event or condition within 30 days following the occurrence
thereof, the Company does not reverse or otherwise cure the event or condition
within 30 days of receiving that written objection, and the Executive resigns
his employment within 30 days following the expiration of that cure period.
Notwithstanding the foregoing, Executive may not assert that the Company ceasing
to be publicly traded and/or becoming a subsidiary or business unit of another
corporation itself constitutes a change in Executive’s authority or duties
within the meaning of clause (a) above if: (i) such change in the Company occurs
prior to the first anniversary of Executive’s commencement of employment with
the Company, and (ii) Executive remains the Chief Financial Officer of the
entity or business unit (or relevant portion thereof) that contains
substantially all the legacy operations of the Company.

5.6.5. “Parachute Payment” has the same meaning as used in Section 280G(b)(2) of
the Code.

 

-5-



--------------------------------------------------------------------------------

5.6.6. “Restricted Period” means the immediately period following Executive’s
employment equal to (a) 24 months, in the case of a cessation of employment
described in Section 5.2; or (b) 12 months, in the case of any other cessation
of employment (without regard to whether such cessation was initiated by the
Company or by Executive).”

6. Confidential Information. “Confidential Information” means information which
the Company regards as confidential or proprietary and which Executive learns or
develops during or related to his or her employment, including, but not limited
to, information:

 

  a. relating to the Company’s products, suppliers, pricing, costs, sourcing,
design, fabric and distribution processes;

 

  b. relating to the Company’s marketing plans and projections;

 

  c. consisting of lists of names and addresses of the Company’s employees,
agents, factories and suppliers;

 

  d. relating to the methods of importing and exporting used by the Company;

 

  e. relating to manuals and procedures created and/or used by the Company;

 

  f. consisting of trade secrets or other information that is used in the
Company’s business, and which give the Company an opportunity to obtain an
advantage over competitors who do not know such trade secrets or how to use the
same;

 

  g. consisting of software in various stages of development (source code,
object code, documentation, flow charts), specifications, models, data and
customer information;

 

  h. consisting of financial information and financial analysis prepared by the
Company or used by the Company;

 

  i. consisting of legal information; and

 

  j. relating to contracts.

Executive assigns to Company any rights he or she may have in any Confidential
Information. Executive shall not disclose any Confidential Information to any
third-party or use any Confidential Information for any purposes other than as
authorized by the Company. Executive agrees not to disclose to Company or use
for its benefit any confidential information that he or she may possess from any
prior employers or other sources.

7. Surrender of Materials. Executive hereby agrees to deliver to the Company
promptly upon request or on the date of termination of Executive’s employment,
all documents, copies thereof and other materials in Executive’s possession or
control pertaining to the business of the Company and its customers, including,
but not limited to, Confidential Information (and each and every copy, disk,
abstract, summary or reproduction of the same made by or for Executive or
acquired by Executive).

8. Non-Competition and Non-Solicitation. Executive acknowledges that the Company
has developed and maintains at great expense, a valuable supplier network,
supplier contacts, many of which are of longstanding, product designs, and other
information of the type described in Section 6 of this Agreement, and that in
the course of his or her employment (or continued employment) by the Company,
Executive will be given Confidential Information concerning such suppliers and
products, including information concerning such suppliers’ purchasing personnel,
policies, requirements, and preferences, and such product’s design, manufacture
and marketing.

8.1. Accordingly, Executive agrees that during the period of Executive’s
employment and for the Restricted Period, Executive will not directly or
indirectly:

8.1.1. Provide services for a business or enterprise that, in its previous
fiscal year, generated 20% or more of its gross revenue from the design,
manufacture and/or sale of Conflicting

 

-6-



--------------------------------------------------------------------------------

Products. This subparagraph applies in the following geographic areas:
(a) states and commonwealths of the United States; (b) the District of Columbia;
and (c) any foreign country. Furthermore, this subparagraph only applies in the
foregoing geographic areas to the extent that the Company has designed, sold or
manufactured Conflicting Products within the relevant territory (or has
undertaken preparations to do so) within the year prior to the termination of
Executive’s employment; or

8.1.2. Provide services for the following entities (including any of their
respective divisions, subsidiaries, or affiliates): (a) Gap Inc., (b) J.C.
Penney Corporation, Inc., (c) Target Corporation, (d) Macy’s, Inc., (e) Sears
Holding Corporation, (f) Bed Bath and Beyond, Inc., (g) Gordmans Stores, Inc.,
(h) Boscov’s (i) Century 21 Department Store, or (j) Kohl’s Corporation. Such
list of entities may be modified from time to time in the sole reasonable
discretion of the Company. Executive is not permitted to provide services to
such businesses regardless of the amount of Conflicting Product sales generated
by such businesses.

8.2. During the period of Executive’s service with the Company and its
affiliates, and for the Restricted Period, Executive will not induce, attempt to
induce (or in any way assist any other person in inducing or attempting to
induce) any employee, consultant, supplier, licensor, licensee, contractor,
agent, strategic partner, distributor or other person to terminate or modify any
agreement, arrangement, relationship or course of dealing with the Company.
Further, during such period Executive will not directly or indirectly, on
Executive’s own behalf or on behalf of any other person or entity, employ or
solicit for employment: (a) any current Company employee or agent; or (b) any
former Company employee or agent who provided services to the Company within the
prior 12 month period.

8.3. Executive acknowledges that any breach by him or her of the provisions of
this Section 8 (the “Restrictive Covenants”), whether or not willful, will cause
continuing and irreparable injury to the Company for which monetary damages
alone would not be an adequate remedy. Executive shall not, in any action or
proceeding to enforce the Restrictive Covenants, assert the claim or defense
that such an adequate remedy at law exists. If there is a breach or threatened
breach of any of the Restrictive Covenants, or any other obligation contained in
this Agreement, the Company shall be entitled to an injunction restraining
Executive from any such breach without the necessity of proving actual damages,
and Executive waives the requirement of posting a bond. Nothing herein, however,
shall be construed as prohibiting the Company from pursuing other remedies for
such breach or threatened breach. In the event of any action or proceeding
concerning the Restrictive Covenants, Executive will reimburse the Company for
its reasonable costs and attorney’s fees incurred in connection with such action
or proceeding if the Company is determined by the court or other factfinder to
have substantially prevailed in such matter.

8.4. Executive agrees to disclose the existence and terms of the Restrictive
Covenants to any person for whom Executive performs or proposes to perform
services for during the Restricted Period.

8.5. Executive acknowledges that the Restrictive Covenants are reasonable and
necessary to protect the legitimate interests of the Company and its affiliates,
that the duration and scope of the Restrictive Covenants are reasonable given
Executive’s position within the Company, and that the Company would not have
hired Executive, entered into this Agreement or otherwise agreed to provide the
payments, rights and benefits described herein in the absence of Executive’s
execution of this Agreement.

9. Other Conditions of Employment. Executive shall be subject to other terms and
conditions of employment as set forth in: (a) the prevailing Company Team Member
Handbook, (b) the prevailing Company insider trading policies, (c) any
prevailing clawback or anti-hedging policies, and (d) any other Company
policies, all of which shall be subject to interpretation and change from time
to time at the sole discretion of the Company, so long as such terms and
conditions are not materially inconsistent with the terms hereof.

 

-7-



--------------------------------------------------------------------------------

10. Miscellaneous.

10.1. No Liability of Officers and Directors Upon Insolvency. Notwithstanding
any other provision of the Agreement, Executive hereby (a) waives any right to
claim payment of amounts owed to him, now or in the future, pursuant to this
Agreement from directors or officers of the Company if the Company becomes
insolvent, and (b) fully and forever releases and discharges the Company’s
officers and directors from any and all claims, demands, liens, actions, suits,
causes of action or judgments arising out of any present or future claim for
such amounts.

10.2. Other Agreements. Executive represents and warrants to the Company that
there are no restrictions, agreements or understandings whatsoever to which he
is a party that would prevent or make unlawful his execution of this Agreement,
that would be inconsistent or in conflict with this Agreement or Executive’s
obligations hereunder, or that would otherwise prevent, limit or impair the
performance by Executive of his duties under this Agreement.

10.3. Successors and Assigns. The Company may assign this Agreement to any
successor to its assets and business by means of liquidation, dissolution, sale
of assets or otherwise. For avoidance of doubt, a termination of Executive’s
employment by the Company in connection with a permitted assignment of the
Company’s rights and obligations under this Agreement is not a termination
“without Cause” so long as the assignee offers employment to Executive on the
terms herein specified (without regard to whether Executive accepts employment
with the assignee). The duties of Executive hereunder are personal to Executive
and may not be assigned by him.

10.4. Governing Law and Enforcement. This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of laws. Any legal proceeding arising out of or
relating to this Agreement will be instituted in a state or federal court in the
State of Delaware, and Executive and the Company hereby consent to the personal
and exclusive jurisdiction of such court(s) and hereby waive any objection(s)
that they may have to personal jurisdiction, the laying of venue of any such
proceeding and any claim or defense of inconvenient forum.

10.5. Waivers. The waiver by either party of any right hereunder or of any
breach by the other party will not be deemed a waiver of any other right
hereunder or of any other breach by the other party. No waiver will be deemed to
have occurred unless set forth in a writing. No waiver will constitute a
continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.

10.6. Severability. The various parts of this Agreement are intended to be
severable. Should any part be rendered or declared invalid be reason of any
legislation or by a decree of a court of competent jurisdiction, such part shall
be deemed modified to the extent required by such legislation or decree and the
invalidation or modification of such part shall not invalidate or modify the
remaining parts hereof. Without limiting the generality of the foregoing, if the
scope of any covenant contained in this Agreement is too broad to permit
enforcement to its full extent, such covenant shall be enforced to the maximum
extent permitted by law. Executive agrees that such scope may be judicially
modified accordingly.

10.7. Survival. This Agreement will survive the cessation of Executive’s
employment to the extent necessary to fulfill the purposes and intent the
Agreement.

10.8. Notices. Any notice or communication required or permitted under this
Agreement will be made in writing and (a) sent by overnight courier, (b) mailed
by overnight U.S. express mail, return receipt requested, or (c) sent by
telecopier. Any notice or communication to

 

-8-



--------------------------------------------------------------------------------

Executive will be sent to the address contained in his personnel file.
Any notice or communication to the Company will be sent to the Company’s
principal executive offices, to the attention of its General Counsel.
Notwithstanding the foregoing, either party may change the address for notices
or communications hereunder by providing written notice to the other in the
manner specified in this paragraph.

10.9. Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subjects addressed in
those documents, and merges and supersedes all prior and contemporaneous
discussions, agreements and understandings of every nature relating to that
subject matter. This Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties hereto.

10.10. Withholding. All payments (or transfers of property) to Executive will be
subject to tax withholding to the extent required by applicable law.

10.11. Defend Trade Secrets Act Compliance. Executive will not be held
criminally or civilly liable under any federal or state trade secret law for
Executive’s disclosure of a trade secret that is made in confidence to federal,
state or local government official or to an attorney, provided that such
disclosure is: (a) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal. If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to the
Executive’s attorney and use the trade secret information in related court
proceedings, provided that Executive files any document containing the trade
secret information under seal and does not disclose the trade secret, except
pursuant to court order.

10.12. Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and will not in any way affect the
meaning or construction of any provision of this Agreement.

10.13. Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.

[signature page follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, in each case
on July 20, 2016.

 

DESTINATION MATERNITY CORPORATION By:  

/s/ Anthony M. Romano

Name:   Anthony M. Romano Title:   Chief Executive Officer & President EXECUTIVE

/s/ David Stern

David Stern

 

-10-